Citation Nr: 1100096	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-29 691	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 
(2010) based upon convalescence from a March 2001 left L4-5 
hemilaminectomy and diskectomy with left L-5 foraminotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
In that decision, the RO denied entitlement to a temporary total 
rating because of treatment for a service-connected disability.

In August 2009, the Veteran requested a videoconference hearing 
before a Veterans Law Judge at the RO.  He subsequently withdrew 
his hearing request.

In December 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not require convalescence following a March 2001 
left L4-5 hemilaminectomy and diskectomy with left L-5 
foraminotomy, did not experience any severe post-operative 
residuals, and did not require any immobilization by cast.


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence have 
not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.30 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2008, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for a temporary total rating based upon convalescence.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2008 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in an August 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.   Further assistance is 
unlikely to assist the Veteran in substantiating entitlement to a 
total temporary rating.

Analysis

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under 38 C.F.R. § 4.30, 
effective the date of hospital admission or outpatient treatment 
and continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

A total rating will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  Id.

Extensions of one, two, or three months beyond the initial three 
months may be made by applying the same criteria.  Id.

The Court has held that notations in the medical record as to the 
Veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the provisions 
of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 
(1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995). 

The Court has defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury" and recovery as "the act of regaining or returning toward 
a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 
430 (1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

The Veteran is service-connected for herniation of nucleus 
pulposus L5-S1, effective from July 21, 1956.  He contends that 
he is entitled to a temporary total rating for a period of 
convalescence following March 2001 lower back surgery.

Treatment records from Frye Regional Medical Center (Frye) dated 
in March 2001 reveal that the Veteran had a 6 week history of 
progressively worsening lower back pain and left lower extremity 
radicular pain.  He was admitted to the neurosurgical service on 
March 26, 2001 and underwent a left L4-5 hemilaminectomy and 
diskectomy with left L5 foraminotomy on that date.  He tolerated 
the procedure with no intraoperative complications and was 
diagnosed as having left L5 radiculopathy and left L4-5 herniated 
nucleus pulposus with inferiorly migrated free fragments of 
disks.  

Postoperatively, he undertook a progressive ambulation schedule 
without difficulty, he was returned to a general diet with full 
resumption of gastrointestinal function, and his surgical 
incision remained clean, dry, and intact with no evidence of 
infection.  At the time of discharge, he reported a complete 
relief of his left lower extremity radicular pain.  He reported 
mild incisional discomfort with some numbness in the left L5 
distribution and examination revealed some impairment (4/5) in 
left dorsiflexion and extensor hallucis longus strength and 
slightly diminished sensation to light touch in the left L5 
distribution.  However, muscle strength was otherwise normal 
(5/5) throughout, he was completely and independently ambulatory, 
and he was discharged on March 27, 2001 in good condition.  He 
was scheduled for routine follow-up and removal of surgical 
staples.

Treatment records from Gregory Rosenfeld, M.D. dated from April 
to June 2001indicate that the Veteran was evaluated at 2, 6, and 
10 weeks following his lower back surgery.  He reported that he 
had done well since hospital discharge and that there was 
complete relief of his left lower radicular pain.  Although he 
initially noted some persistent numbness in the left L5 
distribution, he reported that it was slowly improving.  He had 
been able to increase his activity level without difficulty, was 
satisfied with the results of his surgery, and did not report any 
new complaints.

Examinations revealed that the surgical incision was clean, dry, 
and intact with no evidence of infection.  There was normal (5/5) 
lower extremity strength and no weakness and the Veteran was 
ambulatory with a normal gait pattern.  Overall, he recovered 
well and no further neurosurgical intervention was necessary.

The Veteran applied for VA medical treatment in October 2001.  A 
May 2002 VA primary care treatment note reveals that he was a new 
patient and that his only complaint was back pain for which he 
was prescribed Tylenol.

The evidence reflects that a temporary total rating based upon 
convalescence following the Veteran's March 2001 lower back 
surgery is not warranted.  The surgery was performed without 
complications, the Veteran undertook a progressive ambulation 
schedule following surgery with no difficulties and his systems 
otherwise returned to normal, and he did not report and 
examinations did not reveal any severe post-surgical residuals.  
Although he experienced some mild numbness and muscle weakness 
following surgery, such symptoms quickly began to resolve 
following surgery and the majority of neurological findings were 
normal.  

He was discharged on the day following the surgery, at which time 
he reported a complete relief of his left lower extremity 
radicular pain.  He only required routine follow-up appointments 
after discharge and there is no evidence of any further treatment 
or rehabilitation following the surgery.  Thus, the evidence 
reveals that the Veteran required very little, if any, 
convalescence following surgery, and certainly not the one month 
convalescence required by 38 C.F.R. § 4.30.  

Furthermore, the Veteran did not experience any severe post-
operative residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, the necessity 
for house confinement, or the necessity for continued use of a 
wheelchair or crutches, and did not require any immobilation by a 
cast.     

The Veteran has contended on numerous occasions that VA failed to 
inform him of his potential eligibility for a temporary total 
rating at the time of his surgery and that he would have applied 
sooner had he been provided with such information.  However, even 
if the Veteran had applied for a temporary total rating 
immediately following surgery, the evidence nonetheless reflects 
that a temporary total rating based upon convalescence from his 
March 2001 back surgery is not warranted.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for a temporary total 
rating based upon convalescence from March 2001 lower back 
surgery must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 4.30, 
based upon convalescence from a March 2001 left L4-5 
hemilaminectomy and diskectomy with left L-5 foraminotomy is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


